327 F.2d 997
The PRUDENTIAL INSURANCE COMPANY OF AMERICA, Appellant,v.Leola WILKERSON, Appellee.
No. 20555.
United States Court of Appeals Fifth Circuit.
February 19, 1964.

George Stelljes, Jr., Francis P. Conroy, Harry T. Gray, and Marks, Gray, Yates, Conroy & Gibbs, Jacksonville, Fla., for appellant.
Tom B. Stewart, Jr., and Evans, Stewart & Proctor, Jacksonville, Fla., for appellee.
Before TUTTLE, Chief Judge, and PHILLIPS* and JONES, Circuit Judges.
PER CURIAM.


1
Prudential has appealed from a judgment rendered on a jury verdict awarding Mrs. Wilkerson damages for personal injuries in a diversity suit.


2
A review of the record leads us to the conclusion that there was substantial evidence that Prudential had knowledge that rain water was being carried from the sidewalks and streets into a building owned and controlled by Prudential on the shoes and apparel of many persons entering the building and failed to exercise reasonable care to prevent a terrazzo floor in such building from becoming wet, slick, and dangerous from water deposited thereon (see Karen Gardens, Inc. v. Walen, Fla., 71 So. 2d 732); and that the dangerous condition caused Mrs. Wilkerson to slip and fall on the floor, resulting in the personal injuries and damages for which she was awarded recovery.


3
We are of the opinion the court properly refused to instruct the jury that the amount of the recovery was not subject to federal or state income taxes and that the trial in other respects was free from prejudicial error.


4
Affirmed.



Notes:


*
 Of the Tenth Circuit, sitting by designation